Case 1:21-cv-00217-EK-SJB Document 16 Filed 08/13/21 Page 1 of 4 PageID #: 137




               Phone: (718) 971-9474| Fax: (718) 865-0943| Email: Jonathan@Shalomlawny.com
                       Office: 105-13 Metropolitan Avenue Forest Hills, New York 11375

                                                                     August 13, 2021
VIA ECF
Magistrate Judge Sanket J. Bulsara
United States District Court
Eastern District of New York
225 Cadman Plaza East Chambers 304N
Brooklyn, New York 11201

       Re:     Rodea v. New York Diner, Inc., et ano.
               Case No.: 1:21-cv-217 (ERK) (SJB)
               Plaintiff’s Reply to Defendants Cross Motion to Compel

Dear Judge Bulsara,

       This office represents the Plaintiff Jose Eduardo Rodea (hereinafter “Plaintiff”) in the
above-referenced case. Plaintiff writes this letter motion in further support of his motion pursuant
to Rule 16 of the Federal Rules of Civil Procedure (“Rules” or “Rule”) and to Defendants’
misguided and reactive cross-motion.

Background

      This is a simple run-of-the-mill wage-and-hour case. Plaintiff was paid a salary with the
same amount of money every single week regardless of the number of hours he worked and
Defendants failed to properly pay him overtime. Defendants responded to Plaintiff’s discovery
demands and, unsurprisingly, had no responsive documents concerning Plaintiff’s hours worked
and compensation paid.

        Equally expected, Plaintiff does not have any responsive documents either. Plaintiff
properly responded to Defendants’ discovery demands and provided sufficient details as to each
request or interrogatory. Notably, Plaintiff provided Defendants with their responses on June 11,
2021. Defendants unreasonably waiting two (2) whole months to raise deficiencies a week before
the mediation, irrationally demanded to meet and confer within forty-eight (48) hours, engaged in
a harassing barrage of emails and phone calls despite the fact your undersigned was in a meeting
at his office during which time he was unable to meet and confer telephonically with Defendants
concerning discovery issues, and now comically suggests that Plaintiff should be sanctioned. For
the reasons set forth below, Plaintiffs’ motion pursuant to Rule 16 – which has nothing to do with
discovery – must be granted and Defendants’ premature discovery motion must be denied without
prejudice to renew once the parties meet and confer after the mediation in this case in the event
they do not reach a settlement.
Case 1:21-cv-00217-EK-SJB Document 16 Filed 08/13/21 Page 2 of 4 PageID #: 138




I.     Plaintiff’s Motion to Compel was Not Filed in Derogation of Your Honor’s Rules,
       Fed.R.Civ.P. 37(a), and Local Civil Rules 37.3 and 26.4

         Defendants first assert that Plaintiff violated Rule 37(a) in making their motion. However,
this is inaccurate. Rule 37(a) provides that a party may move for an order compelling disclosure
or discovery and must make a good faith effort to meet and confer in advance of making such a
motion. Here, Plaintiff did not make any motion pursuant to Rule 37. As such, it does not apply.

         Similarly, while Defendants also rely on Local Civil Rules 26.4 and 37.3, those rules do
not apply to Plaintiff’s Rule 16 motion, either. Local Civil Rule 26.4 is titled “Cooperation Among
Counsel in Discovery,” while Local Civil Rule 37.3 is titled “Mode of Raising Discovery and
Other Non-Dispositive Pretrial Disputes With the Court.” The former has nothing to do with
Plaintiff’s Rule 16 motion, and the latter equally deals with discovery issues. To the extent that
“other non-dispositive issues” could potentially include mediation, as set forth herein, your
undersigned would not have been able to meet and confer with opposing counsel on this issue until
after the mediation, and the exigent circumstances required Plaintiff to immediately alert the Court
that Defendants sought to adjourn the mediation out of the blue based on eleventh-hour discovery
disputes that could have and should have been raised earlier. In that regard, Defendants’ conduct
in this case called for an emergency application to the Court.

        Despite Plaintiff’s reasonable request to have time to review and respond to the deficiencies
raised within thirty (30) days, Defendants decided to attempt to outfox both Plaintiff and this Court
by responding that they would consent to the requested extension of time only if: “1. You request
an extension of time to complete fact discovery by 30 days. 2. You request an extension of time to
complete mediation by 30 days. 3. We adjourn the mediation to a mutually agreeable date and time
after the disclosure of your amended responses.” Plaintiff does not agree to extend the time to
complete mediation; it has already been adjourned once, and there is an Order in place directing
the parties to complete Mediation up until August 19, 2021.

       Accordingly, Plaintiff’s letter motion – which was made to ensure compliance with the
Order requiring parties to mediate – was not filed in violation of any rule.

II. Plaintiff’s Motion to Compel is Moot, because Defendants are Prepared to Attend the
August 19th Mediation

        In response to Plaintiff’s motion, Defendants now assert that they remain prepared to
attend the mediation. This sudden representation is all the more glaring given Defendants’
written intention to refuse to mediate absent resolving their eleventh-hour “deficiencies.”

III. Relevant Procedural Background for Non-Compliance with Duly Served Discovery

       Plaintiff respectfully submits that, while Defendants’ recitation of the facts are – on the
whole – accurate, the facts speak for themselves. It was unreasonable for Defendants to demand
to meet and confer telephonically with your undersigned within forty-eight (48) hours.
Case 1:21-cv-00217-EK-SJB Document 16 Filed 08/13/21 Page 3 of 4 PageID #: 139




               Phone: (718) 971-9474| Fax: (718) 865-0943| Email: Jonathan@Shalomlawny.com
                       Office: 105-13 Metropolitan Avenue Forest Hills, New York 11375

        This is because I am the managing partner of my small law firm and was tied up in meetings
such that I could not speak to opposing counsel, let alone review purported discovery deficiencies
I had received just one (1) day prior. Respectfully, Defendants placed the cart before the horse,
and unnecessarily so. Plaintiff did not refuse to meet and confer with Defendants; Plaintiff merely
could not meet and confer with Defendants the very second they wanted Plaintiff to.

IV. Legal Standard for Sanctions

       Rule 26(g) provides that if a certification violates this rule without substantial justification,
the court, on motion or on its own, must impose an appropriate sanction on the signer, the party
on whose behalf the signer was acting, or both. The sanction may include an order to pay the
reasonable expenses, including attorney's fees, caused by the violation.

        As set forth further below and based on the documents submitted by Defendants, there is
no basis for a finding that any certification made was violative of Rule 26. Therefore, no sanctions
are in order.

V. Plaintiff Has Not Failed to Substantively Respond to Defendants’ Discovery Requests

        Plaintiff respectfully submits that his discovery responses speak for themselves. The
responses were drafted with the client and provide truthful and accurate information. While
Defendants’ discovery demands called for objections due to their scope and as otherwise set forth
therein, Plaintiff made a good faith effort to respond to all discovery.

        Moreover, Defendants’ reactive motion for sanctions was improper because their motion
requires compliance with Rule 37(a) and Local Civil Rule 26.4 and 37.3. It was unreasonable and
irrational of Defendants to wait until this late hour to raise discovery disputes in advance of the
mediation. Notably, Defendants altogether fail to explain or provide any sufficient cause for the
delay in raising discovery disputes after receiving Plaintiff’s discovery responses on June 11, 2021.
This fact alone speaks volumes as to what truly transpired here: Defendants sat on their rights,
realized a mediation was scheduled for next week, drafted and sent a deficiency letter, demanded
an immediate meet-and-confer notwithstanding Plaintiff’s clear communication that he was
unavailable to do so between today and tomorrow, and then utilized Plaintiff’s reasonable request
for time to review the purported deficiencies as a basis to again adjourn the mediation.

        This case should either settle at mediation or then proceed swiftly through completing
paper discovery, conducting depositions, and getting scheduled for trial. Plaintiff seeks to avoid
incurring substantial attorneys’ fees in this case where Defendants will undoubtedly be held liable.
Case 1:21-cv-00217-EK-SJB Document 16 Filed 08/13/21 Page 4 of 4 PageID #: 140




VI. Conclusion

       As Defendant’s Counsel has engaged in deceptive litigation tactics only to corner Plaintiff
with unreasonable requests to respond and meet and confer at the last hour despite multiple
representations informing Plaintiff was unavailable on such short notice, Plaintiff respectfully
requests that thus Court deny Defendants’ misguided cross-motion.

         For the reasons set forth in Plaintiff’s letter, and based upon Defendants’ letter effectively
agreeing to go to mediation, this Court should Order Defendants and their counsel to appear for
the mediation with full settlement authority and in good faith. While Plaintiff does not seek any
form of sanctions or attorney’s fees arising out of this motion practice, Plaintiff respectfully
submits that an award of sanctions in the form of attorneys’ fees is in order in the event Defendants
fail to appear at mediation as required.

      Plaintiff thanks the Court for its attention to this matter, and regrets that this application
became necessary.

Dated: Forest Hills, New York
       August 13, 2021                                 Respectfully submitted,

                                                       SHALOM LAW, PLLC

                                                       /s/ Jonathan Shalom
                                                        Jonathan Shalom, Esq.
                                                        105-13 Metropolitan Avenue
                                                        Forest Hills, NY 11375
                                                        Jonathan@ShalomLawNY.com
                                                        (718) 971-9474 (office)

                                                       Attorneys for Plaintiff
